Citation Nr: 1222757	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a thoracotomy, internal bleeding and a scar due to a VA procedure performed for pericardial effusion in February 2005. 

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for compensation benefits pursuant to the provisions of 38 U.S.C. § 1151.  Jurisdiction over the case was subsequently transferred to the St. Petersburg, Florida RO.  This case is also before the Board on appeal from a June 2011 rating decision by the St. Petersburg, Florida RO that denied service connection for heart disability.

In January 2012, a travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

Compensation Benefits Pursuant to the Provisions of 38 U.S.C. § 1151

The Veteran states that he was admitted to a VA Medical Center in 2005 for what he was told would be a 45 minute surgery with one night in the hospital for recovery.  Instead, his surgery lasted four hours and he had to undergo a thoracotomy; he spent 10 days in intensive care for bleeding after the surgery.  Since the surgery he has experienced pain and functional loss associated with an 11-inch scar.

Review of the record shows that the Veteran and his wife signed Standard Form 522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures) in January 2005.  The form notes that the Veteran had a diagnosis of a mediastinal mass for which a mediastinoscopy procedure was decided upon to rule out any malignancy.  The Veteran was advised that a possible alternative method was a needle biopsy.  He was also advised that possible complications most common with this procedure were bleeding, infection and structure damage. 

VA treatment records show that the Veteran underwent a mediastinoscopy, pericardial drainage and biopsy on February 2, 2005.  During the procedure the Veteran started to bleed profusely and did not responded to tamponade.  An emergent right anterolateral thoracotomy was done.  No arterial laceration was found, and the bleeding was stopped after direct compression.  After the surgery the Veteran was transferred to the ISCU with a chest tube.  A treatment record dated February 13, 2005, notes the presence of apical capping fluid collection.  However, the Veteran was not in respiratory distress.  The Veteran was discharged to his home on February 13, 2005, with follow-up visits  scheduled at the VA outpatient clinic.  A March 2005 follow-up report notes that the Veteran had no shortness of breath or chest pain.

The report of a May 2006 VA scar examination notes the presence of a right thoracotomy scar measuring 21 centimeters long and .5 centimeters wide.  The scar was described as well healed and causing no functional loss.

In a September 2008 statement, the Veteran reported that his thoracotomy scar was tender to the touch and he had lost mobility in his right side.

No medical opinion has been obtained for this claim, specifically whether the February 2005 VA treatment resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.)  Inasmuch as there is no medical opinion of record that addresses the medical issues raised with respect to 38 U.S.C.A. § 1151 claim, an examination is necessary prior to final appellate review.  Prior to the examination, all outstanding treatment records pertaining to the Veteran's claim should be obtained.

Service Connection for Heart Disability

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011). 

In June 2011, the Veteran was denied service connection for heart disability.  He submitted a timely NOD in March 2012.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  The RO or the AMC should issue an appropriate SOC in the matter of entitlement to service connection for heart disability.  The Veteran must be informed of the requirements to perfect his appeal.  If the appeal is perfected, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board. 

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for residuals of a thoracotomy since February 2005.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims files.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Then, the RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine whether VA treatment in February 2005 resulted in additional disability, and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the VA physician should provide opinions responding to the following: 

a.  Is there a 50 percent or greater probability that the Veteran has additional disability following the VA treatment in February 2005?  If so, identify the chronic disability.  If there is no additional chronic disability, that should be specifically stated.  

b.  If additional disability is found, indicate whether there is a 50 percent or better probability that the additional disability is due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment provided; or is due to an event not reasonably foreseeable as a consequence of the treatment provided. 

All indicated tests and studies are to be performed.  The claims files and any pertinent evidence in Virtual VA not contained in the claims files must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

